Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”).

Regarding claim 11, 17, R1-1704463 teaches a terminal comprising: 
a receiver that receives information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and 
a processor that determines code blocks (CBs) that constitute each CBG based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax).

Regarding claim 16, R1-1704463 teaches the terminal according to claim 11, wherein when retransmitting at least one CBG in the TB, the processor controls ACK transmission for all CBGs that have succeeded in decoding and NACK transmission for all CBGs that have failed the decoding before retransmission (section 3).

Regarding claim 18, R1-1704463 teaches a base station comprising: a transmitter that transmits information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor that controls scheduling of a downlink shared channel including code blocks (CBs) that constitute each CBG that are determined based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax).

Regarding claim 19, R1-1704463 teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives information about a maximum number of code block groups (CBGs) included in a transport block (TB) by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor of the terminal that determines code blocks (CBs) that constitute each CBG based on a magnitude relation between a number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax); and the base station comprises: a transmitter that transmits the information about the maximum number of CBGs included in the TB by higher layer signaling (section 3, 4, lj CB’s are bundled into one CBG j where the set {lj} can be signaled from higher layer or dynamically signaled by control channel); and a processor of the base station that controls scheduling of a downlink shared channel including the CBs that constitute each CBG that are determined based on the magnitude relation between the number of CBs in the TB and the maximum number of CBGs (section 2, 4, the CBG number = CB number in a TB, the number of CBG is increased up to a certain extent, say Nmax).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”) in view of YANG et al. (US 20190207734 as supported by provisional 62468380 filed on 03/08/2017).

Regarding claim 12, R1-1704463 teaches the terminal according to claim 11, wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (section 4, the number of CBG is increased up to a certain extent, say Nmax),

But, YANG et al. (US 20190207734) in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is equal to or greater than the maximum number of CBGs (par. 162, 191), the processor determines the CBs that constitute the CBG based on a value that is obtained by applying a floor function to the number of CBs in the TB divided by the maximum number of CBGs (par. 162, 191, 192, M=floor (K/N)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 to segment the code blocks.
The motivation would have been to dynamically adjust to different scenarios. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”) in view of SEYAMA et al. (US 20120002657).

Regarding claim 13, R1-1704463 teaches the terminal according to claim 11, wherein the processor forms each CBG with a single CB (section 2, CBG number=CB number in TB).
	However, R1-1704463 does not teaches wherein when the number of CBs in the TB is smaller than the maximum number of CBGs.
(par. 120, Then the retransmission granularity decision table decides "5", that is the total number of groups to be formed in TB, as the retransmission granularity (S13). However, a number of CBs in one TB is "4", as illustrated in FIG. 10B, hence the retransmission granularity controller 43 divides TB into "4" groups).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEYAMA in the system of R1-1704463 to segment the code blocks.
The motivation would have been to solve overhead of the up direction increases and frequency utilization efficiency drops. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”) and YANG et al. (US 20190207734 as supported by provisional 62468380 filed on 03/08/2017) as applied to claim 12 above, and further in view of SEYAMA et al. (US 20120002657).

Regarding claim 14, R1-1704463 teaches the terminal according to claim 12, wherein the processor forms each CBG with a single CB (section 2, CBG number=CB number in TB).

But, SEYAMA in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is smaller than the maximum number of CBGs, the processor forms each CBG with a single CB (par. 120, Then the retransmission granularity decision table decides "5", that is the total number of groups to be formed in TB, as the retransmission granularity (S13). However, a number of CBs in one TB is "4", as illustrated in FIG. 10B, hence the retransmission granularity controller 43 divides TB into "4" groups).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEYAMA in the system of R1-1704463 and YANG to segment the code blocks.
The motivation would have been to solve overhead of the up direction increases and frequency utilization efficiency drops. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1704463 (“Considerations on CB grouping for multiple HARQ ACK/NACK bits per TB”) and SEYAMA et al. (US 20120002657)  as applied to claim 13 above, and further in view of YANG et al. (US 20190207734 as supported by provisional 62468380 filed on 03/08/2017).

Regarding claim 15, R1-1704463 does not teach the terminal according to claim 13, wherein when the number of CBs in the TB is smaller than the maximum number of CBGs, the processor controls to transmit a NACK for an unused CBG.
But, YANG et al. (US 20190207734) in a similar or same field of endeavor teaches wherein when the number of CBs in the TB is smaller than the maximum number of CBGs, the processor controls to transmit a NACK for an unused CBG (par. 252).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in the system of R1-1704463 and SEYAMA to segment the code blocks.
The motivation would have been to dynamically adjust to different scenarios. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/07/2021